Title: From Peter Trezevant to John Adams, 3 March 1794
From: Trezevant, Peter
To: Adams, John,United States Senate


				
					
					March 3, 1793
				
				To the Honorable the President & others the Honorable Members of the Senate of the United States in Congress assembled—Charleston So Carolina February 8th: 1794The Petition of Peter Trezevant of the City of Charleston in the State of South Carolina who has intermarried with Eliza Willoughby Farquhar, the only Child & sole Legatee & Devisee of Robert Farquhar late of Charleston aforesaid deceased, and is also the Attorney (lawfully authorized, constituted, & appointed) of Alexander Chisolm of Charleston aforesaid, the surviving Executor of the last Will and Testament of the said Robert Farquhar deceasedRespectfully Sheweth, that on the thirty first Day of October in the Year of our Lord one thousand seven Hundred & seventy seven, an Order was lawfully made by the Governor & Executive Council of the State of Georgia authorizing Thomas Stone & Edward Davis Esquires (who were then Commissioners for procuring Supplies for the said State) to purchase from the said Robert Farquhar for the Use of the said State, a quantity of Goods, & to pay him for the same in Continental Money at the Rate of thirty two Shillings and Sex Pence per Dollar on or before the first Day of December then next, but if the Continental Money Should not arrive by that time, they were empowered to pay for the said Goods in Indigo at the Carolina Prices & to draw upon the Treasury of the said State for such Sums of Money as might be necessary to fulfill the said Contract; all of which fully appears by a duly authenticated Copy of the said Order taken from the Records of the said Council, & ready to be produced to your Honorable House whenever required—And your Petitioner further shews that in pursuance of the above recited order, the said Commissioners on or about the Day above mentioned did purchase & receive from the said Robert Farquhar a considerable Quantity of Dry Goods for the use of the said State amounting (at the Prices then fixed & agreen upon by both Parties) to Sixty three Thousand, Six Hundred and Five Pounds, South Carolina depreciated Currency, equal in Value to Seven Thousand Five hundred & Eighty Six Pounds, Ten Shillings and one Penny Sterling Money as fully appears by an Account thereof & the Affidavits of Thomas Stone, Oliver Bowen, John Hamilton, Chesley Bostwick, John Wereat, & Peter Trezevant, all duly authenticated, & ready to be produced to your Honorable House whenever required—And your Petitioner further shews to your Honorable House, that on the said sale & delivery of the said Goods the said Commissioners, in further pursuance of the said Order of the said Executive Council, did contract & agree to pay the said Robert Farquhar, the said Amount of the Sales of the said Goods, in Continental Loan Office Certificates at Thirty two Shillings and Six Pence per Dollar, in case they should arrive before the first Day of December then next, & if not, that they would pay him in Indigo at the Carolina Prices according to the Tenor of said Executive Order—That it is generally believed that the said Commissioners, or one of them, on the arrival of some Continental Loan Office Certificates, did receive a Sum sufficient to pay the said Debt to the said Robert Farquhar, but if they did, neither they or either of them, nor any Person or Persons for them, or either of them, ever did pay to the said Robert Farquhar, in his life time, or to his Representatives or either of them, after his death the amount of the said debt so due to him, by the State of Georgia or any part thereof; That in the Year Seventeen hundred & eighty seven, the said Alexander Chisolm presented a Memorial to the Legislature of Georgia stating this claim & praying for payment with Interest, but no proceedings were had upon it, ‘till their Session in November Seventeen hundred & eighty nine, when the Committee to whom it was referred reported “That the said Thomas Stone & Edward Davis were Commissioners for procuring supplies for the State of Georgia, & were by the above mentioned Order of the Executive duly authourized to purchase, & did purchase and receive from the said Robert Farquhar, for the Use of the Sate, the Gods before mentioned, upon the terms & Conditions before recited, & that the said Stone and Davis had received Continental Loan Office Certificates to pay for the said Goods, wherefore the said Committee were of opinion that the State of Georgia was not liable to pay the said debt, but recommended that the Amount thereof should be charged by the said State in their Account against the United States, & that the Governor of Georgia should require the said Stone and Representatives of the said Davis to render an Account of the Certificates they received to pay the said Robert Farquhar, & if they did not do so, that the Attorney General of the State should prosecute them for it as fully appears by a Copy of the said Report duly authenticated & ready to be produced to your Honorable House whenever required—And your Petitioner further sheweth that he has been able to trace a part of the said Goods so far as to find that on the twentieth Day of January Seventeen hundred & Seventy Eight a proportion of them, to the Amount (in Specie) of Nine hundred and thirty five Pounds, eight Shillings & Seven Pence farthing, were delivered to Raymond Demere (then the Clothier General of the State of Georgia) which is charged by the said State against the United States, & supported by their Voucher Numbered 918. as fully appears by an authenticated Affidavit of John Wereat (late Auditor) ready to be produced to your Honorable House whenever required—And your Petitioner further sheweth that finding the said petition had met with no success, the said Alexander Chisolm instituted a Suit in the Federal District Court of Georgia to recover the said Debt, upon which your Petitioner attended repeatedly at a very heavy expence & in May Seventeen hundred & Ninety Two that Court determined after lengthy Arguments, that they could not take Cognisance of a Suit brought by an Individual against a State; That another Suit was then commenced against the State of Georgia to recover this Debt in the Supreme Federal Court in Philadelphia, upon which that Court have determined they can take Cognizance of a Suit commenced by an Individual againstmissing pagewith Justice apply to your Honorable House for Relief, particularly as he knows not how he should get his Judgement satisfied whenever he obtains it, & if he should ever attempt to have an Execution levied upon the State of Georgia, it might occasion some unhappy civil Commotion, as the Inhabitants of that State conceiving it a degradation are resolved not to submit to it—Your Petitioner therefore humbly prays that your Honorable House will take into consideration the particular hardship of his case & provide for the payment of his Debt with Interest, but if your Honorable House should not think fit to assume the payment of it, He humbly hopes that you will secure the Amount to him out of the Balance due to Georgia by the United States, & if because the charges made for these Goods by Georgia against the United States cannot be identified, your Honorable House should decline to secure out of the said Balance the whole of your Petitioners Debt, he humbly hopes that the charge identified by the Affidavit of John Wereat Esqr. (as before mentioned) amounting in Specie to Nine hundred & thirty five Pounds Eight Shillings and seven Pence Sterling may at least be secured to your petitioner out of the said Balance—And your Petitioner prays, that your Honorable House will grant him such further and other Relief as you in your Wisdom and Justice shall think the particular hardship of his Case may deserveAnd he will ever pray &c
				
					Peter Trezevant
				
				
			